

114 HJ 105 IH: Proposing an amendment to the Constitution of the United States to treat Puerto Rico as if it were a State for purposes of the election of the President and Vice President.
U.S. House of Representatives
2016-12-02
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IA114th CONGRESS2d SessionH. J. RES. 105IN THE HOUSE OF REPRESENTATIVESDecember 2, 2016Mr. Grayson submitted the following joint resolution; which was referred to the Committee on the JudiciaryJOINT RESOLUTIONProposing an amendment to the Constitution of the United States to treat Puerto Rico as if it were
			 a State for purposes of the election of the President and Vice President.
	
 That the following article is proposed as an amendment to the Constitution of the United States, which shall be valid to all intents and purposes as part of the Constitution when ratified by the legislatures of three-fourths of the several States:
			
				 —
 1.The government of Puerto Rico shall appoint, in such manner as the legislature of Puerto Rico may elect, a number of electors of President and Vice President equal to the whole number of Senators and Representatives in Congress to which Puerto Rico would be entitled if it were a state; they shall be in addition to those appointed by the states, but they shall be considered, for the purposes of the election of President and Vice President, to be electors appointed by a state; and they shall meet in Puerto Rico and perform such duties as provided by the twelfth article of amendment, or as otherwise prescribed in this Constitution.
 2.Section 1 of this article shall apply to an election only if, at the time of the election, Puerto Rico is not a State of the United States or an independent nation.
 3.The Congress shall have power to enforce this article by appropriate legislation. . 